Title: To James Madison from Joseph Jones, 12 June 1785
From: Jones, Joseph
To: Madison, James


D. Sir.
Richmond 12th. June 1785
Being from Town when your order for the Trunk arrived was the reason it was not then sent. If an opportunity offers it shall be forwarded as you desire. In the mean time the precaution of preserving the cloaths from the moth by exposing them to the sun has been attended to and shall be repeated. I know not whether any Copy of the resolution you allude to has been officially communicated to Mr. Mason. Such as Beckley copied for the Executive have been so wh[ethe]r that shod have been of the number I cannot tell as we are not yet favoured with the Journals by the Printer and I cannot inform myself at the Clerks office Mr. Beckley being out of Town—he will I am told return Tomorrow. If the Attorney has not sent I will contrive you the Copies you desire. I heard but have only heard that Mason and Henderson proceeded to execute the other branch of the business committed to the Comrs. withot. the attendance or call for attendence of the other Commrs. What they have done has not come to my knowledge. I have determined to leave Richmond the first week of the next month for King George where I shall only stay a few days and then proceed towards the Berkeley Springs to return the begining of October. I think I shall pass through Orange going or returning. At one time I had a notion of going to Rhode Island being much pressed to it by Mrs. Lightfoot near Pt. Royal whose Husband is in bad health and is advised to make a water trip to that place and his wife is determined to attend him but had I gone we were to have taken our rout by land and met him there. After some reflection I declined the northern for the western trip whr. prudently I cannot tell but my little boy must accompany me and I thought the springs on that account most proper. If I pass through Orange and you are in the County I shall certainly do myself the pleasure of seeing you. H—r—n succeded in surrey where he offered after being disappointed in Chs. City. It is thought there will be a struggle for the Chair. What do you think of an alteration in the article of Confed: to vest the Congress with power to regalate Trade and collect imposts to be credited the respective States. The States having Staples will not I expect relish it, and yet the necessity of Congress possessing the power is at present apparent. Perhaps a Convention of Deputies from the several States for the purpose of forming Commercial regulations similar to the British Nav: act to be carryed into execution by Congress wod. be the most likely mode to obtain success to the measure as well as collecting the Wisdom of the States on the subject, which is unquestionably of the first importance. Yr. friend & Servt
Jos: Jones.
